Judgment of the Supreme Court, New York County (Allan Alpert, J.), rendered November 12, 1987, convicting defendant, upon her plea of guilty, of criminal possession of a controlled substance in the second degree and sentencing her to an indeterminate prison term of from three years to life, unanimously affirmed.
*259We find no merit to defendant’s claim that her right to appear at sentencing and make a statement were violated because a Spanish interpreter was not provided. Although not indicated in the minutes, the presence of an interpreter at the sentencing is expressly noted in the court’s file. And, while the sentencing minutes do not indicate a response by defendant to the court’s invitation to make a presentencing statement, the more probable interpretation of the events is that defendant indicated her waiver of the opportunity to speak by way of gesture (see, People v St. Claire, 99 AD2d 982). It is noteworthy that defendant, who received a favorable plea-negotiated sentence as well as the People’s recommendation for early parole, twice stated her desire to avoid a trial at the time of her plea. Concur—Murphy, P. J., Carro, Milonas, Asch and Wallach, JJ.